      Case 8:20-cr-00128-DFM Document 1 Filed 09/11/20 Page 1 of 4 Page ID #:1



 1

 2

 3

 4                                                            9/11/2020
                                                                   jb
 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,               CR No.   8:20CR00128-DSF
10
              Plaintiff,                     I N F O R M A T I O N
11
              v.                             [21 U.S.C. §§ 610(c)(2), 676(a):
12                                           Sale and Transportation, and Offer
     LQNN, INC.,                             for Sale and Transportation, of
13                                           Uninspected Meat Food Products; 21
              Defendant.                     U.S.C. §§ 458(a)(2)(B), 461(a):
14                                           Sale and Transportation, and Offer
                                             for Sale and Transportation, of
15                                           Uninspected Poultry Products]
16                                           [CLASS A MISDEMEANORS]
17

18
          The United States Attorney charges:
19
                              COUNTS ONE THROUGH THREE
20
               [21 U.S.C. §§ 610(c)(2), 676(a); 18 U.S.C. § 2(b)]
21
          On or about the following dates, in Orange County, within the
22
     Central District of California, and elsewhere, defendant LQNN, INC.
23
     knowingly sold and transported, offered for sale and transportation,
24
     and willfully caused the sale and transportation of and the offering
25
     for sale and transportation of, to the following locations, in
26
     commerce, a meat food product, namely, pork pate chaud, which was
27

28
      Case 8:20-cr-00128-DFM Document 1 Filed 09/11/20 Page 2 of 4 Page ID #:2



 1   processed by defendant LQNN, INC. without the necessary federal

 2   inspection:

 3

 4   COUNT               DATE                   LOCATION
 5   ONE                 May 4, 2015            Portland, Oregon
 6   TWO                 May 5, 2015            Oklahoma City, Oklahoma
 7   THREE               May 11, 2015           Portland, Oregon
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
      Case 8:20-cr-00128-DFM Document 1 Filed 09/11/20 Page 3 of 4 Page ID #:3



 1                            COUNTS FOUR THROUGH EIGHT

 2             [21 U.S.C. §§ 458(a)(2)(B), 461(a); 18 U.S.C. § 2(b)]

 3          On or about the following dates, in Orange County, within the

 4   Central District of California, and elsewhere, defendant LQNN, INC.

 5   knowingly sold and transported, offered for sale and transportation,

 6   and willfully caused the sale and transportation of and the offering

 7   for sale and transportation of, to the following locations, in

 8   commerce, the following poultry products, which were processed by

 9   defendant LQNN, INC., without the necessary federal inspections:

10

11   COUNT             DATE               POULTRY PRODUCT LOCATION
12   FOUR              May 4, 2015        Chicken Pate       Portland, Oregon
                                          Chaud
13   FIVE              May 4, 2015        Steamed Bun        Portland, Oregon
14                                        with Quail Egg
     SIX               May 5, 2015        Chicken Pate       Oklahoma City,
15                                        Chaud              Oklahoma

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
      Case 8:20-cr-00128-DFM Document 1 Filed 09/11/20 Page 4 of 4 Page ID #:4



 1   COUNT             DATE               POULTRY PRODUCT    LOCATION
 2   SEVEN             May 11, 2015       Chicken Pate       Portland, Oregon
                                          Chaud
 3   EIGHT             May 11, 2015       Steamed Bun        Portland, Oregon
                                          with Quail Egg
 4

 5

 6                                              NICOLA T. HANNA
                                                United States Attorney
 7

 8
                                                BRANDON D. FOX
 9                                              Assistant United States Attorney
                                                Chief, Criminal Division
10
                                                JOSEPH O. JOHNS
11                                              Assistant United States Attorney
                                                Chief, Environmental and
12                                              Community Safety Crimes Section
13                                              MARK A. WILLIAMS
                                                Assistant United States Attorney
14                                              Deputy Chief, Environmental and
                                                Community Safety Crimes Section
15
                                                DENNIS MITCHELL
16                                              AMANDA M. BETTINELLI
                                                Assistant United States Attorneys
17                                              Environmental and Community
                                                Safety Crimes Section
18

19

20

21

22

23

24

25

26

27

28

                                            4
